Citation Nr: 1724901	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-07 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Kenneth S. Beskin, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Counsel

INTRODUCTION


The Veteran served on active duty from April 1976 to April 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is in the Veteran's file. 

In March 2015, the claim was reopened and remanded for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

An acquired psychiatric disorder, to include schizophrenia, did not manifest during service and has not been shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include schizophrenia, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a standard January 2011 letter satisfied the duty to notify provisions.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examination in January 2016.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran contends that he has an acquired psychiatric disorder that was caused by his active duty service.

Service treatment records include a Medical Board Report which reflects that the Veteran was seen for suicidal ideations in March 1979.  A clinical note dated in April 1979 shows that a diagnosis of antisocial personality was provided.  

A private psychiatric evaluation dated in September 2009 reflects that the Veteran reported waking up two to three times a night and feeling lethargic.  No symptoms of depression were reported.  Suicidal and homicidal ideations, intent or plan were denied.  No symptoms of anxiety, panic or mania were reported.  The Veteran noted auditory hallucinations at times and paranoia.  A diagnosis of psychotic disorder, not otherwise specified, was provided.  

VA treatment records reflect a history of paranoid schizophrenia and notations regarding drug dependence.  A September 2012 VA psychiatry note reflects an assessment of schizophrenia paranoid type.   

At the Veteran's December 2013 Board video hearing he reported hearing voices and having panic attacks while in service.  He also noted that he did not trust anyone.  

The Veteran was afforded a VA examination in January 2016.  The VA examiner noted that the Veteran had total occupational and social impairment.  The VA examiner also noted that the Veteran's behavior was pensive.  The Veteran's symptoms included depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, circumstantial, circumlocutory or stereotyped speech, speech intermittently illogical, obscure or irrelevant, impaired judgment, impaired abstract thinking, gross impairment in thought processes or communication, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships and persistent delusions or hallucinations.  

Diagnoses of schizophrenia and stimulant disorder in sustained remission were provided.  The VA examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner stated that the Veteran met the criteria for schizophrenia and stimulant disorder in sustained remission.  The VA examiner noted that the Veteran was an inconsistent/inaccurate historian which made identifying the etiology of his diagnoses impossible.  However, the VBMS records included a March 1979 Medical Board Report which stated that the Veteran showed "no evidence of a thought disorder and no signs of psychotic or neurotic process" which would rule out schizophrenia.  Based on the evidence, the VA examiner stated that the Veteran's schizophrenia and stimulant disorder in sustained remission were not the result of, or caused by, military service.  

The VA examiner noted that the only psychiatric diagnosis indicated during the time of service was "antisocial personality" which, by definition (due to being as a personality disorder), would have pre-existed the service.  The VA examiner stated that the present diagnosis of schizophrenia was unrelated to the antisocial personality disorder diagnosed in the service and was not a continuation or exacerbation of the antisocial personality disorder.  

Additionally, the VA examiner stated that the Medical Board Report noted that the Veteran began using drugs prior to the service, so the stimulant use disorder pre-existed the service and was not caused by or the result of military experience. 

Based on a review of the entire record, the Board concludes that service connection is not warranted.  While in service, the Veteran was diagnosed with antisocial personality.  The Veteran currently has a diagnosis of schizophrenia.  The question in this case is whether the current disorder is related to the Veteran's service. 

The evidence of record shows that there is no medical opinion linking the Veteran's current mental disorder to service  The January 2016 VA examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Further, the VA examiner stated that the present diagnosis of schizophrenia was unrelated to the antisocial personality disorder diagnosed in the service and was not a continuation or exacerbation of the antisocial personality disorder.  In rendering this opinion, the VA examiner reviewed the claims file, examined the Veteran, and provided a rationale that considered the Veteran's in-service medical records, post-service medical records and self-reported history.  As such, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There is no medical opinion of record contrary to the VA examiner's conclusion.

To the extent that the Veteran himself believes that his current disability is connected to an in-service incident, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion as to the etiology of psychiatric disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, psychoses require medical testing to diagnose and can arise from many different causes, thereby requiring medical expertise to determine the etiology.  Accordingly, his opinion as to the etiology of the disorder is not competent medical evidence.  Thus, the Board finds the opinion of the 2016 VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder, to include schizophrenia; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


